Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 1, 2013                                                                                          Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146381 & (92)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 146381
                                                                    COA: 298474
                                                                    Washtenaw CC: 09-000365-FC
  MARK ANTHONY PORTER,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to file pro per supplement is GRANTED. The
  application for leave to appeal the October 23, 2012 judgment of the Court of Appeals is
  considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Court of Appeals for consideration of the issue raised by the
  defendant but not addressed by that court during its initial review of this case: whether
  the defendant was denied effective assistance of counsel because his trial counsel failed
  to object to the circuit court’s unjustified shackling of the defendant during trial. See
  Deck v Missouri, 544 US 622, 629; 125 S Ct 2007; 161 L Ed 2d 953 (2005). In all other
  respects, leave to appeal is DENIED, because we are not persuaded that the remaining
  questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 1, 2013                         _________________________________________
         p0424                                                                 Clerk